In an action to recover *692damages for medical malpractice, the defendant appeals from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated September 18, 1989, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the unique circumstances of this case, we conclude that the Supreme Court did not err in assuming the role of parens patriae with respect to the infant plaintiff and in denying the defendant’s motion for summary judgment (see, Humbert v Misericordia Hosp. Med. Center, 140 AD2d 185). We note that the court’s denial was without prejudice to renew after the results of an investigation by a medical malpractice panel, an investigation which the court directed be held expeditiously. Mangano, P. J., Bracken, Brown and Balletta, JJ., concur.